Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-5, 8, 11-12 and 14-16 are currently active in the application with claims 1, 11, 12 and 14 being amended by the Applicant.
Response to Amendment
	Applicant’s response of October 05, 2021 has been carefully considered.  The rejection of the claims over 35 USC 112 (a) has been maintained for the reasons given below.  The Examiner has withdrawn the rejection of claims 11 and 14 over 35 USC 112(b).
	Applicant’s amendments did not place the application in condition of allowance and resulted in a new grounds of rejection as discussed below.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0021] contain Formulae 4 and 5 which are different the same formulae from paragraph [0080].  
In a previous response Applicant amended original claim 6 to replace “chloride” with “compound” however this change was not reflected in an amendment to the specification.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection bas ed upon 35 U.S.C. 101.
Applicant is advised that should claims 1, 3, 4 and 17 be found allowable, claims 15 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8, 12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 12, 15, 17 and 18, the instant claim is to an absorbent wherein the adsorbent is an alkali metal double salt-based adsorbent and a hydrotalcite-based adsorbent wherein the specification is to either not both adsorbents, see at least paragraph [0075] of the published application.  Therefore the claim as written represents new matter which was not found in the original claims.
Regarding Claims 17 and 18, the instant claims are to a hydrotalcite-based adsorbent is formed from a compound represented by formulae 1 to 4 and a carbonate represented by formula 5 which is not found in the specification which discloses in at least paragraphs [0021] and [0080] to require a chloride represented by formulae 1-4 and 4 to 7.  This rejection is maintained as no changes to the specification have been submitted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 3, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) and further in view of Lee et al (US 2015/0284247) hereafter Lee, Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon, Kwon et al. (US 2015/0306564) hereafter Kwon and Drnevich et al. (US 2009/0246118) hereafter Drnevich 118.
Considering Claim 1, Foody teaches a process for producing a fermentation product from a stream comprising fossil hydrogen resulting from hydrogen production [0009] wherein the hydrogen production process may comprise a dry reforming process [0023] containing catalyst tubes [0028] which reacts methane and carbon dioxide to produce hydrogen, carbon monoxide and water [0027].  The hydrogen production process further includes a water-gas shift unit comprising a water-gas shift reactor which produces hydrogen and carbon dioxide from carbon monoxide and water [0029] and a carbon dioxide capture and removal system utilizing adsorbents such as a pressure swing adsorption system (PSA) to produce a stream enriched in hydrogen having a purity of greater than 90 mol % [0015], [0032] and [0045].  Foody further discloses that the carbon dioxide produced during the hydrogen production process such as the carbon dioxide exiting the water-gas shift reactor may be utilized in various ways such as by a hydroprocessing unit [0019] with Lee disclosing that the hydrogen is directly produced in the water-gas shift reactor (Fig. 2).

	Foody does not disclose the particular dry reforming catalyst utilized, a heat transfer unit comprising a steam generator, a preheating unit for heating the synthesis gas directed to the gas shift unit and recycling carbon dioxide to the dry reformer. Foody also does not disclose the adsorbent as being a hydrotalcite-based adsorbent.
	Yoon discloses a dry reforming catalyst comprising strontium, yttrium, titanium and ruthenium having the general formula Sr(1-y)Y(y)Ti(1-x)Ru(x)O(3-∂) wherein y is less than 0.1 and x is less than 0.3 (Claims 1-4) which falls within or overlaps the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the catalyst of Yoon in the process of Foody for reforming carbon dioxide and methane to produce hydrogen.  The ordinary skilled artisan would be motivated to do so as Yoon discloses it to have high activity and to be coke resistant (Page 3).  
Lee discloses a process for producing hydrogen by reforming methane [0016] with the reformer effluent supplied to a water-gas shift reactor comprising a shift catalyst and adsorbent for removing carbon dioxide [0045].  Lee also discloses the adsorbent to remove carbon dioxide may be a hydrotalcite-structured adsorbent with or without an alkali impregnated on its surface and also may comprise Li2ZrO3 and Na2ZrO3 or combinations thereof [0018] wherein the ordinary skilled artisan would understand that hydrotalcite is a magnesium/aluminum hydroxycarbonate with magnesium being an 
Kwon discloses the use of an alkali metal double salt for the absorption of carbon dioxide [0009]-[0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the adsorbent of Lee and Kwon in the process of Foody for absorbing carbon dioxide as taught by Foody.
	Therefore it would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the adsorbent of Lee into the water-gas shift reactor of Foody for the removal of carbon dioxide.  The ordinary skilled artisan would have been motivated to do so as Lee discloses that it is possible to increase the hydrogen production rate as well as the purity and thermodynamic yield [0008] and [0044].  Additionally, it would have been obvious to at least try utilizing both adsorbents as a matter of design choice.
	Drnevich 118 discloses a hydrogen production method and facility wherein biomass is gasified to produce a synthesis gas [0003] and [0009].  Drnevich 118 further discloses that supplemental steam may be required prior to shift conversion (Fig. 2, item 16 and 23) wherein the supplemental steam is added to the synthesis gas from the gasifier contained within a hydrogen producing facility prior to being preheated (Fig. 2, item 19) and [0015] and [0016].  Additionally, Drnevich generally teaches what is known by the ordinary skilled artisan that heat released during reforming can be recovered from the reformer to generate steam with a portion of the steam passing through the reformer to the shift reactor (Fig. 3, item 192b, 193, 194, 144 and 136).

Regarding limitations recited in claim 1 which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  Therefore the instant claim merely has to identify the dry reforming catalyst and adsorbent.  The instant claim has numerous process limitations wherein the instant claim is to an apparatus and therefore these process limitations such as the hydrogen capture percentage and hydrogen detected in the captured hydrogen as well as a feed stream from biogas do not differentiate the instant invention from the teachings of the prior art.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Foody, Kwon, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
Foody discloses a shift reactor comprising a catalyst [0031] and the use of an adsorbent for removing carbon dioxide while Lee discloses the use of an adsorbent within a shift reactor as discussed above.
Foody does not disclose the relationship between the adsorbent and catalyst.
Lee discloses that the ratio between the catalyst and adsorbent varies along the reactor with the ratio varying from 1:9 to 9:1 depending upon the location within the reactor [0020].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst to adsorbent ratio as taught by Lee in the carbon dioxide removal system of Foody for the removal and capture of carbon dioxide for use in the dry reformer feed.
Regarding limitations recited in claim 3 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Considering Claim 8, the significance of Foody, Kwon, Drnevich 118, Yoon and Lee as applied to Claim 1 is explained above.
The instant claim is to a manner of operating an apparatus and therefore regarding limitations recited in claim 8 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  However Yoon discloses the conversion of more than 80% (Figures) while operating at a temperature of 750° to 900°C for 50 hours or longer [0037] thereby overlapping the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 16, the significance of Foody, Kwon, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
	Foody discloses that the reformer may comprise a dry reformer or a steam methane reformer [0023] but does not disclose the use of a preheater.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the preheater of Drnevich in the process of Foody for providing a preheated feed stream to the dry or steam methane reformer of Foody.
Considering Claim 17, the significance of Foody, Kwon, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
The instant invention is to a hydrogen production device comprising an adsorbent comprising a hydrotalcite-based adsorbent and an alkali metal double salt-based adsorbent.  Lee discloses a hydrotalcite-based adsorbent wherein Kwon discloses alkali metal double salt-based adsorbents wherein the first metal may comprise calcium, strontium or barium and the second metal may comprise Li, Na, K, Rb and Cs and may be in the form of a carbonate, an oxide, a hydrate or a hydrogen carbonate [0022] – [0030] with a molar ratio between the metals of from about 0.01 and 0.36 [0031], [0050] and [0062] wherein the compounds are prepared by co-precipitation or impregnation (Examples 1-5).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) in view of Lee et al (US 2015/0284247) hereafter Lee, Kwon et al. (US 2015/0306564) hereafter Kwon, Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon and Drnevich et al. (US 2009/0246118) hereafter Drnevich 118 as applied to Claim 1 and further in view of Idem et al (US 2006/0216227) hereafter Idem.
Considering Claim 4, the significance of Foody, Kwon, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
As discussed above, Foody discloses the use of a catalyst in dry reforming and water-gas shift reactions [0027], [0028] and [0031] but does not disclose the catalyst formulation.
Idem discloses the use of a water-gas shift catalyst comprising copper and nickel [0009] and [0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalysts of Idem in the water-gas shift reactions of Foody for producing hydrogen [0011].
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) and further in view of Lee et al (US 2015/0284247) hereafter Lee, Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon, Idem et al. (US 2014/0134101) hereafter Idem, Kwon et al. (US 2015/0306564) hereafter Kwon, Drnevich et al. (US 2009/0246118) hereafter Drnevich 118, Selow et al. (NPL, Ind. Eng. Chem. Res, V48, pp 4184-4193, 2009) hereafter Selow and Warren et al. (USP 7,074,373) hereafter Warren.
Considering Claim 12, Foody teaches a process for producing a fermentation product from a stream comprising fossil hydrogen resulting from hydrogen production [0009] wherein the hydrogen production process may comprise a dry reforming process [0023] containing catalyst tubes [0028] which reacts methane and carbon dioxide to produce hydrogen, carbon monoxide and water [0027].  The hydrogen production process further includes a water-gas shift unit comprising a water-gas shift reactor which produces hydrogen and carbon dioxide from carbon monoxide and water [0029] and a carbon dioxide capture and removal system utilizing adsorbents such as a pressure swing adsorption system (PSA) which is connected to the shift reactor to produce a stream enriched in hydrogen having a purity of greater than 90 mol % [0015], [0032] and [0045] and Fig. 2 thereby encompassing the instantly claimed range.  Foody further discloses that the carbon dioxide produced during the hydrogen production process such as the carbon dioxide exiting the water-gas shift reactor may be utilized in various ways [0045].
	Foody does not disclose the particular dry reforming catalyst utilized, a heat transfer unit comprising a steam generator, a preheating unit for heating the synthesis 
	Yoon discloses a dry reforming catalyst comprising strontium, yttrium, titanium and ruthenium having the general formula Sr(1-y)Y(y)Ti(1-x)Ru(x)O(3-∂) wherein y is less than 0.1 and x is less than 0.3 (Claims 1-4) which falls within or overlaps the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the catalyst of Yoon in the process of Foody for reforming carbon dioxide and methane to produce hydrogen.  The ordinary skilled artisan would be motivated to do so as Yoon discloses it to have high activity and to be coke resistant (Page 3).  
Lee discloses a process for producing hydrogen by reforming methane [0016] with the reformer effluent supplied to a water-gas shift reactor comprising a shift catalyst and adsorbent for removing carbon dioxide [0045].  Lee also discloses the adsorbent to remove carbon dioxide may be a hydrotalcite-structured adsorbent with or without an alkali impregnated on its surface and also may comprise Li2ZrO3 and Na2ZrO3 or combinations thereof [0018] wherein the ordinary skilled artisan would understand that hydrotalcite is a magnesium/aluminum hydroxycarbonate with magnesium being an alkaline earth metal which the combination meets Applicants definition of an alkali metal double salt in paragraph [0078].
Kwon discloses the use of an alkali metal double salt for the absorption of carbon dioxide [0009]-[0012].

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the adsorbent of Lee, Selow and Kwon in the process of Foody for absorbing carbon dioxide as desired by Foody.
	Therefore it would also have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the adsorbent of Lee into the water-gas shift reactor of Foody for the removal of carbon dioxide.  The ordinary skilled artisan would have been motivated to do so as Lee discloses that it is possible to increase the hydrogen production rate as well as the purity and thermodynamic yield [0008] and [0044].  Additionally, it would have been obvious to at least try utilizing both adsorbents as a matter of design choice.
	Drnevich 118 discloses a hydrogen production method and facility wherein biomass is gasified to produce a synthesis gas [0003] and [0009].  Drnevich 118 further discloses that supplemental steam may be required prior to shift conversion (Fig. 2, item 16 and 23) wherein the supplemental steam is added to the synthesis gas from the gasifier contained within a hydrogen producing facility prior to being preheated (Fig. 2, item 19) and [0015] and [0016].  Additionally, Drnevich generally teaches what is known by the ordinary skilled artisan that heat released during reforming can be recovered 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Foody to add supplemental steam to the gas product from gasifying biomass and to preheat this combined gas prior to a shift converter as taught by Drnevich 118.  The ordinary skilled artisan would be motivated to do so to provide sufficient water for the shift reaction and to ensure that the gas stream was at the proper shift reaction temperature.
Idem discloses a process for CO2 reforming of hydrocarbons such as found in biogas [0001] and [0008].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize biogas as the source of methane and carbon dioxide in the process of Foody as Idem discloses that the biogas is renewable [0009].
	Warren discloses a thermally-integrated low temperature water-gas shift system wherein the system comprises a reformer (Fig. 1, item 3/4) wherein the heat of the reforming is transferred to a waste heat recovery system (Fig. 1, items 8 and 10) and a water-gas shift reactor which converts carbon monoxide and steam to hydrogen and carbon dioxide (Fig. 1, item 19) which is in thermal communication with the heat recovery system (Col. 3, ln 60 to Col 4, ln 8).  Warren further discloses that the heat transfer/recovery unit generates steam which is supplied to the reformer (Fig. 1, item 11 and 1).  Warren also discloses that a simulated reformed gas contains additional water (Table 2) which is supplied to the shift reactor (Fig. 1, item 18).  

	In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 14, the significance of Foody, Selow, Yoon, Lee, Drnevich 118 and Idem as applied to Claim 12 is explained above.
Foody discloses a shift reactor comprising a catalyst [0031] and the use of an adsorbent for removing carbon dioxide while Lee discloses the use of an adsorbent within a shift reactor as discussed above.
Foody does not disclose the relationship between the adsorbent and catalyst and the hydrogen purity after shift/adsorption.
Lee discloses that the ratio between the catalyst and adsorbent varies along the reactor with the ratio varying from 1:9 to 9:1 depending upon the location within the reactor [0020] thereby encompassing the instantly claimed range.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) and further in view of Lee et al (US 2015/0284247) hereafter Lee, Idem et al. (US 2006/0216227) hereafter Idem, Warren et al. (US 7,074,373) hereafter Warren, Kwon et al. (US 2015/0306564) hereafter Kwon, Drnevich et al. (US 2009/0246118) hereafter Drnevich 118 and Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon.
Considering Claim 15, Foody teaches a process for producing a fermentation product from a stream comprising fossil hydrogen resulting from hydrogen production [0009] wherein the hydrogen production process may comprise a dry reforming process [0023] containing catalyst tubes [0028] which reacts methane and carbon dioxide to produce hydrogen, carbon monoxide and water [0027].  The hydrogen production process further includes a water-gas shift unit comprising a catalytic water-gas shift reactor which produces hydrogen and carbon dioxide from carbon monoxide and water [0029] and [0031] and a carbon dioxide capture and removal system utilizing adsorbents [0032].  Foody further discloses that the carbon dioxide produced during the 
	Foody does not disclose the particular dry reforming catalyst utilized, the nature of the shift catalyst and adsorbent, the ratio of the shift catalyst to adsorbent, the heat transfer unit comprising a steam generator which generates water vapor utilized in the shift unit, a preheating unit and recycling carbon dioxide to the dry reformer.
	Yoon discloses a dry reforming catalyst comprising strontium, yttrium, titanium and ruthenium having the general formula Sr(1-y)Y(y)Ti(1-x)Ru(x)O(3-∂) wherein y is less than 0.1 and x is less than 0.3 (Claims 1-4) which falls within or overlaps the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the catalyst of Yoon in the process of Foody for reforming carbon dioxide and methane to produce hydrogen.  The ordinary skilled artisan would be motivated to do so as Yoon discloses it to have high activity and to be coke resistant (Page 3).  
	Warren discloses a hydrocarbon reformer wherein the reformed gas is utilized to preheat the feed stock in a heat transfer unit prior to supplying a cooled syngas to the shift reactor (Fig. 1, items 3, 7, 1, 2, 19 respectively) wherein the heat transfer unit further comprises a steam generator (item 10) and (Col. 3, ln 36 to Col 4, ln 25).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the heat recovery system of Warren in the process of Foody and would be motivated to do so to minimize outside energy requirements thereby improving process economics.
2ZrO3 and Na2ZrO3 or combinations thereof [0018] wherein the ordinary skilled artisan would understand that hydrotalcite is a magnesium/aluminum hydroxycarbonate with magnesium being an alkaline earth metal which the combination meets Applicants definition of an alkali metal double salt in paragraph [0078].
Kwon discloses the use of an alkali metal double salt for the absorption of carbon dioxide [0009]-[0012].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the adsorbent of Lee and Kwon into the water-gas shift reactor of Foody for the removal of carbon dioxide.  The ordinary skilled artisan would have been motivated to do so as Lee discloses that it is possible to increase the hydrogen production rate as well as the purity and thermodynamic yield [0008] and [0044].
Idem discloses a water-gas shift catalyst downstream of a dry reformer [0133] comprising nickel and copper [0009] and [0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the copper/nickel water-gas shift catalyst of Idem in the shift reactor of Foody for the production of hydrogen.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Foody to add supplemental steam to the gas product from gasifying biomass and to preheat this combined gas prior to a shift converter as taught by Drnevich 118.  The ordinary skilled artisan would be motivated to do so to provide sufficient water for the shift reaction and to ensure that the gas stream was at the proper shift reaction temperature.
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  Therefore the various reactions, the 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Foody, Kwon, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
The instant invention is to a hydrogen production device comprising an adsorbent comprising a hydrotalcite-based adsorbent and an alkali metal double salt-based adsorbent.  Lee discloses a hydrotalcite-based adsorbent wherein Kwon discloses alkali metal double salt-based adsorbents wherein the first metal may comprise calcium, strontium or barium and the second metal may comprise Li, Na, K, Rb and Cs and may be in the form of a carbonate, an oxide, a hydrate or a hydrogen carbonate [0022] – [0030] with a molar ratio between the metals of from about 0.01 and 0.36 [0031], [0050] and [0062] wherein the compounds are prepared by co-precipitation or impregnation (Examples 1-5).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Response to Arguments
Applicant's arguments filed October 05, 2021 have been fully considered but they are not persuasive.
Applicant mentioned beginning on page 9 that original claim 6 contained an error which also is found in the specification as filed which identifies a “chloride” wherein “compound” was intended.  The Examiner points out a change to the specification was not initiated by the Applicant and therefore the rejection over 35 USC 112(a) was maintained.  Although the ordinary skilled artisan might understand that the instant formulae do not contain a chlorine, the ordinary artisan would refer back to the specification for clarification.
Applicant mentions on page 7 that the Examiner suggested support for the use of both a hydrotalcite-based adsorbent and an alkali metal double salt-based adsorbent by pointing to paragraph [0113] of the published application.  The Examiner was citing this paragraph as further support that the disclosure does not support the use of both adsorbents.  The Examiner was pointing out that the purity was produced by a combination of compounds.  The use of both however was addressed above.
Applicant argues on page 8 that Foody does not teach or suggest the use of adsorbents for capturing carbon dioxide.  The Examiner respectfully disagrees in that 
Applicant argues that none of the cited prior art discloses or suggests being capable of producing a 99.95 pure hydrogen stream using the adsorbents however this is not what is claimed.  The instant claims are to a “hydrogen gas capturing unit connected to the shift reactor” which contains the adsorbents.  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Conclusion
Claims 1, 3, 4, 8, 12, 14-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732